Citation Nr: 0515397	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  01-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for a right shoulder 
disability.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from December 1968 
to January 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
denying service connection for chronic biceps tendonitis 
claimed as a right shoulder injury.  The White River 
Junction, Vermont RO now has jurisdiction in the claims file.

The Board in December 2001 remanded the case for development 
including providing the claimant with notice and development 
assistance pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), and associated applicable regulations, as referenced 
below.  Thereafter, in January 2003, following development, 
the Board issued a decision denying the claim.  The claimant 
appealed, and the United States Court of Appeals for Veterans 
Claims (Court) approved a March 2003 Joint Motion for Remand 
for further action by the Board.  The Board remanded the case 
in November 2003 for additional development, as addressed 
further in the body of this remand, below.  

The Board notes that in a March 2002 submission the veteran 
expressed a desire to submit a claim for entitlement to 
service connection for a mental disorder.  However, as the 
veteran has been adjudged incompetent, his guardian, and not 
the veteran, may submit a claim for service connection.  As 
noted in the remand, below, the question of competence of the 
veteran is to be developed and readjudicated by the RO.  If 
the guardian, on the veteran's behalf, wishes to submit a 
claim for entitlement to service connection for a mental 
disorder, she is at liberty to do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The March 2003 Joint Motion for Remand required that the 
Board address whether the duty to notify pursuant to the VCAA 
has been satisfied.  Under 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.   See 
also, 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).  The law 
requires VA to inform claimants of the evidence needed to 
substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

In this case, the claimant was afforded a VCAA letter in 
January 2002 which generally informed her that assistance 
would be provided, and requested that the claimant provide 
relevant information or evidence.  A subsequent development 
letter issued to the claimant in March 2002 also failed to 
provide this development notice with specificity.  The Court 
has found these letters to be deficient.  Specifically, these 
letters failed to notify the claimant what development VA 
would undertake in furtherance of the claim, and also failed 
to expressly request that the claimant submit all pertinent 
evidence in her possession.  Accordingly, the Board in 
November 2003 requested that an additional VCAA letter be 
issued addressing these deficiencies.  

The Board notes the recent U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) decision of Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  In 
the instant case the Court has ordered more complete notice, 
which will be requested for compliance with a Joint Motion 
for Remand. 

The Board in its November 2003 remand also noted that the 
veteran had been judged incompetent by a July 1992 rating 
decision; that he has more recently challenged that finding; 
and, that issue had not been readjudicated, with the veteran 
therefore remaining in the custody of his spouse for VA 
purposes.  The Board, also in the remand, requested that the 
RO consider the competency issue, which the RO has not done 
following that remand.  

The Board also noted in the that there was no power of 
attorney within the claims folder, and one is required if a 
representative is to be recognized to represent the veteran.  
The issue of competency is particularly important since the 
veteran in an April 2002 submission requested that the 
competency issue be reviewed.  

The Appeals Management Center (AMC), acting as RO, in a 
February 2004 letter, requested that the veteran's spouse 
clarify whether she was still acting as a legal custodian of 
the veteran, and whether the previously listed attorney was 
still representing the veteran.  These were not the correct 
questions to ask.  Rather, an RO readjudication of competence 
for VA purposes was required, as was a request to whosoever 
is adjudged to be the claimant - whether the veteran is 
competent for VA purposes, or his custodian for VA purposes 
if he is adjudged not competent - to submit a power of 
attorney to appoint an authorized representative, if he or 
she so desired.  (The AMC did request that the claimant 
submit, if so desired, a power of attorney for the attorney 
who had been reported to be the representative (though no 
official authorization was contained within the claims 
folder)).  While the RO in White River Junction, in an April 
2002 letter, informed the veteran's spouse (custodian) of 
what evidence must be submitted for VA to consider the 
request for competency restoration, the Board believes that 
in keeping with the duty to assist, a more proactive VA 
competency review is required.  

The claims folder now contains two completed power of 
attorney appointment forms - VA Form 21-22 - both completed 
on the same date in February 2004 and appointing the Veterans 
of Foreign Wars of the United States (VFW) as the authorized 
representative.  However, those forms were signed by the 
veteran himself.  If the veteran is incompetent, then his 
spouse, as guardian, must sign any power of attorney form, or 
the VFW may represent the veteran in a competency matter.  As 
currently situated, the spouse should sign an appointment 
form for consideration of the matter before the Board.

Hence, both the question of competence and the question of 
representation remain unresolved.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Remand is again necessary to 
resolve these issues.  

Further, the Court has instructed that readjudication may be 
necessitated by failure to provide a VCAA notice in the 
correct chronological sequence.  Specifically, "in order to 
comply with [38 U.S.C.A. § 7104(a)'s] right of appellate 
review, readjudication of the appellant's claim may well have 
to be carried out by the AOJ [agency of original 
jurisdiction] once complying notice is given on remand, 
unless AOJ adjudication is waived by the claimant."  
Pelegrini v. Principi, 18 Vet. App. 112, 123 (2004).  Hence, 
a rating action should be issued following appropriate VCAA 
notification and development assistance, and thereafter a 
supplemental statement of the case addressing this decision 
should be issued.  To assure that there is no prejudice, de 
novo review of the entire record should be undertaken.

The case is remanded for the following action:

1.  The RO should undertake steps to 
evaluate the veteran's competence, 
including scheduling a VA examination 
to evaluate such competence. 
Following all appropriate pertinent 
development, the RO should adjudicate 
the issue of the veteran's competence 
for VA purposes.

2.  Thereafter, the claimant (whether 
the veteran, or, if he is not found 
competent for VA purposes, his 
guardian) should be asked to appoint 
an authorized representative, if he 
or she so desires.  (VFW may be 
representing the veteran in the 
competency matter.)  For this appeal, 
once it is determined who the proper 
appellant is, he/she should be 
offered the opportunity to assign a 
representative.  If the veteran is 
deemed competent, VFW may represent 
him in this matter.  VFW could also 
be selected by the fiduciary to 
represent the parties before the 
Board if the veteran is found 
incompetent for VA purposes.

3.  Thereafter, after allowing the 
appropriate time for a response to 
the request in instruction 2, the RO 
should provide the claimant with a 
VCAA letter.  The letter should 
notify the claimant of the specific 
information and evidence that VA will 
seek to provide, and notify him or 
her of the information and evidence 
he or she is expected to provide.  
The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  

4.  Thereafter, and following any 
other indicated development, the RO 
should readjudicate, using the rating 
decision format, the issue of 
entitlement to service connection for 
a right shoulder disability on a de 
novo basis.  The RO should issue an 
appropriate notice of the rating 
decision.  If a complete grant of the 
benefit sought is not afforded the 
claimant, he or she and his or her 
authorized representative (if one has 
been appointed) should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




